Citation Nr: 0910989	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-05 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an effective date prior to May 25, 1993, for 
the grant of a total disability rating based on individual 
unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to 
December 1953, including combat service in Korea.  He was 
awarded the Combat Infantry Badge and the Purple Heart.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia, which granted service connection 
for PTSD and TDIU.  The effective date for each award was May 
25, 1993, which the RO held to be the date of receipt of the 
Veteran's claim.  

In November 2007, the Board held that the claim was received 
on October 16, 1989 and granted that date as the effective 
date for service connection for PTSD.  The claim for an 
earlier effective date for TDIU was remanded for procedural 
development and further adjudication.  The requested 
development has been completed and the case has been returned 
to the Board for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities prevented him 
from engaging in substantially gainful employment from the 
time his claim was received on October 3, 1989.  


CONCLUSION OF LAW

The criteria for a TDIU rating were met as of October 3, 
1989.  38 U.S.C.A. 3010(a) (West 1979); recodified at 
§ 5110(a) (West 2002); 38 C.F.R. §§ 3.400(b)(2), 4.15, 4.16 
(1989, 2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

In June 2007, the Veteran was sent a letter regarding 
potential ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  This letter was not sent 
at the outset of the Veteran's claim because the claim was 
initiated before VCAA became effective.  Nevertheless, the 
Veteran was not prejudiced.  He had actual knowledge of his 
right to claim an earlier effective date and did so.  Thus, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Therefore, the 
Board may decide the appeal without a remand for further 
notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The Veteran has had a hearing at the RO.  He has 
been given VA examinations and a medical opinion has been 
obtained.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Effective Dates

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 3010(a), recodified at § 5110(a); 38 C.F.R. § 3.400(a).  

The effective date in this case turns on the claim for 
service connection for PTSD.  The effective date for the 
grant of service connection is the day following separation 
from active service or date entitlement arose if a claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 3010(b)(1), 
recodified at § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  

A TDIU claim is a type of claim for increase.  The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. 
§ 3010(b)(2), recodified at § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

Analysis

Since 1974, the Veteran has been rated as 50 percent disabled 
by his service-connected shell fragment wound residuals.  In 
January 2006, the agency of original jurisdiction (AOJ) 
granted service connection for PTSD with an evaluation of 50 
percent effective May 25, 1993.  Entitlement to TDIU was also 
granted effective May 25, 1993.  In November 2007, the Board 
held that the Veteran's claim for service connection for PTSD 
had been open since October 16, 1989 and granted that 
effective date for service connection for PTSD.  

The statement in support of claim, dated September 13, 1989, 
is marked October 16, 1989 on the front and has a VA date 
stamp on the back showing it was received by VA on October 3, 
1989.  Since benefits are payable for the month following the 
month the claim was received, this difference is not 
prejudicial to the Veteran.  38 C.F.R. § 4.31 (2008).  

The November 2007 Board decision remanded the effective date 
for TDIU to the AOJ for initial adjudication in light of the 
Board's grant of an earlier effective date for service 
connection for PTSD.  In December 2007, the AOJ extended the 
50 percent rating for PTSD, making it effective from October 
16, 1989.  This resulted in a combined rating of 80 percent, 
effective from October 16, 1989.  38 C.F.R. §§ 4.25, 4.26 
(2008).  The AOJ denied TDIU prior to May 25, 1993.  

Initially, the Board finds that the claim received in October 
1989 included a claim for TDIU.  The Veteran's statement in 
support of claim did not specifically claim TDIU, but it did 
refer to the attached medical evidence.  This included a 
February 1989 letter from C. P. P., M.D., in which she 
diagnosed PTSD and wound residuals and stated that, in her 
opinion, due to both his physical and mental conditions, the 
Veteran was 100 percent disabled.  VA must broadly construe 
claims and the assertion that the Veteran is 100 percent 
disabled unquestionably raises a claim for TDIU.  So, a TDIU 
rating may be effective in October 1989, if the medical 
evidence shows the Veteran was unable to engage in 
substantially gainful employment at that time or before.  

In order to establish entitlement to TDIU due to service- 
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, 
set forth at 38 C.F.R. § 3.340(a)(2), provide for a total 
rating when there is a single disability or a combination of 
disabilities that results in a 100 percent schedular 
evaluation.  Subjective criteria, set forth at 38 C.F.R. § 
4.16(a), provide for a TDIU when, due to service- connected 
disability, a veteran is unable to secure or follow a 
substantially gainful occupation, and has a single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to 
bring the combined evaluation to 70 percent.  38 U.S.C.A. §§ 
3.340, 3.341, 4.16(a).  

In this case, the AOJ granted a 50 percent rating for PTSD, 
effective in October 1989, and has determined that the 
combined schedular rating is 80 percent.  So, the Veteran's 
disability meets the schedular requirements of 38 C.F.R. § 
4.16(a), as of October 1989.  

There are three pieces of evidence addressing the extent of 
the Veteran's disability from October 1989 to May 1993.  With 
the Veteran's October 1989 claim was a note from a private 
physician, J. J. S. R., M.D., who concluded that the Veteran 
was only able to do certain kinds of limited work.  Also 
attached was a 4 page discussion from Dr. C. P. P., dated in 
February 1989.  It described the Veteran's disabilities and 
impairment in detail.  Her conclusion that the Veteran was 
100 percent disabled was well supported and showed that the 
service-connected disabilities, including PTSD were the 
primary cause of the Veteran's total disability.  
Significantly, the doctor's findings were consistent with 
later findings as to the Veteran's impairment.  

There was one piece of medical evidence against the claim 
during the period from October 1989 to May 1993.  The VA 
psychiatric examiner concluded a December 1989 examination by 
writing that there was no gross psychiatric disorder, no 
clinical picture, and no evidence of a PTSD diagnosis.  It is 
not clear whether the Veteran was having a very good day or 
what happened.  However, this conclusion is so far from the 
rest of the medical evidence that it must be rejected.  

The next medical evidence as to the Veteran's condition was 
received with his statement in support of claim received in 
May 1993.  In that statement, A. L. R. C., M.D., diagnosed 
PTSD and muscle spasms secondary to multiple trauma (war).  
Review of the statement does not disclose why a TDIU rating 
should begin with its receipt rather than at the time of the 
more detailed statement from Dr. C. P. P., received in 
October 1989.   

Considering the Veteran's sworn hearing testimony and other 
statements, as well as, all the medical evidence, and 
particularly the medical statements received in October 1989, 
and resolving reasonable doubt in the Veteran's favor, the 
Board finds that, as of the date of receipt of his claim, in 
October 1989, the service-connected wounds prevented the 
Veteran from engaging in substantially gainful manual labor 
and his service-connected PTSD kept him from engaging in 
substantially gainful mental labor, such as his previous 
teaching career.  Thus, a TDIU rating is warranted from the 
date of receipt of the claim in October 1989.  

It must be noted that the TDIU rating is based, in part, on 
the impairment due to PTSD.  Thus, the TDIU rating is 
dependent on the establishment of service connection for PTSD 
and TDIU cannot be awarded earlier than the grant of service 
connection for PTSD, effective in October 1989.  


ORDER

An effective date of October 3, 1989 for the Veteran's TDIU 
rating is granted, subject to the law and regulations 
governing the payment of monetary awards.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


